Citation Nr: 1505472	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-36 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a temporary total disability rating following right knee arthroscopy in April 2008 for the purpose of convalescence.

2.  Entitlement to a disability rating greater than 10 percent for right knee total replacement (formerly degenerative joint disease of the right knee postoperative), prior to April 1, 2013 (excluding the period of a 100 percent temporary total rating assigned under 38 C.F.R. § 4.30 from February 22, 2012 to April 1, 2013).

3.  Entitlement to a disability rating greater than 30 percent for right knee total replacement (formerly degenerative joint disease of the right knee postoperative), from April 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge via a video conference hearing.  A transcript of the hearing is of record.  This matter was previously before the Board in August 2012 at which time the issues presently on appeal were remanded for additional development.  There has been substantial compliance with the Board's August 2012 remand directives with respect to the claims being decided below.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims files, this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of entitlement to a disability rating greater than 30 percent for right knee total replacement (formerly degenerative joint disease of the right knee postoperative), from April 1, 2013, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not reflect that the Veteran's right knee arthroscopy on April 8, 2008, resulted in the medical need for at least one month of convalescence.  The surgery did not result in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, immobilization by cast, or the necessity of house confinement. 

2.  Throughout the period prior to February 22, 2012 (excluding the period of a 100 percent temporary total rating assigned under 38 C.F.R. § 4.30 from February 22, 2012 to April 1, 2013), the Veteran's service-connected right knee total replacement (formerly degenerative joint disease of the right knee postoperative) has been manifested by pain, with flexion limited to not less than 60 degrees and full extension.

3.  Throughout the period on appeal from April 15, 2008, to February 22, 2012 (excluding the period of a 100 percent temporary total rating assigned under 38 C.F.R. § 4.30 from February 22, 2012 to April 1, 2013), the Veteran experienced mild instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a temporary total rating based on need for a period of convalescence following right knee arthroscopy in April 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2014).

2.  The criteria for a disability rating in excess of 10 percent for right knee total replacement (formerly degenerative joint disease of the right knee postoperative) have not been met at any point prior to April 1, 2013 (excluding the period of a 100 percent temporary total rating assigned under 38 C.F.R. § 4.30 from February 22, 2012 to April 1, 2013).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5263 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate, 10 percent, rating for instability of the right knee have been met for the entire period prior to April 1, 2013, that is, from the April 15, 2008 date of claim for an increase to April 1, 2013 (excluding the period of a 100 percent temporary total rating assigned under 38 C.F.R. § 4.30 from February 22, 2012 to April 1, 2013).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Here, an April 2008 letter satisfied the duty to notify provisions with respect to the issues being decided herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.

The Veteran's service treatment records and VA medical treatment records have been obtained with respect to the claims being decided herein, and she has not identified any outstanding private or VA treatment records pertinent to these issues.   She has also been afforded adequate VA examinations.  The reports of these examination reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate and thorough evaluation of the Veteran, rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the claim.   The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R.  § 3.159(c)(4), 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
 
Also, as noted above, the Veteran presented testimony in a hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the August 2011 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate the claims.  Neither the Veteran nor her representative has asserted that VA has failed to comply with 38 C.F.R. 
§ 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Thus, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A , or 38 C.F.R. § 3.159 , and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims below.


II.  Temporary Total Rating

The Veteran contends that a temporary total disability convalescent rating is warranted under 38 C.F.R. § 4.30 from July 23, 2008, which is the date she underwent right knee arthroscopy secondary to a medial and lateral meniscus tear.    

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30; effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id.  The knee is a major joint for VA compensation purposes.  38 C.F.R. § 4.45. 

The provisions of 38 C.F.R. § 4.30 specify that a reduction of the total rating will not be subject to the due process provisions of 38 C.F.R. § 3.105(e), and is to be followed by an open rating reflecting the appropriate schedular evaluation.  An extension beyond an initial 3-month period is allowable but requires full justification.  38 C.F.R. § 4.30(b)(1).  An extension of 1 or more months up to 6 months beyond a 6-month period may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

After reviewing the record in its entirety, the Board find that the weight of evidence does not support the criteria for a total convalescent rating under 38 C.F.R. § 4.30 following the April 2008 right knee arthroscopy.  As to the first criterion for surgery necessitating at least one month of convalescence, there is no showing that any period of convalescence was necessary, let alone one month.  In this regard, there is no indication from the April 2008 University Hospital preoperative evaluation report, the operative report itself, or the follow-up record dated approximately one week later that the Veteran required any period of convalescence.  Rather, the follow-up record notes that the Veteran was doing quite well and her wounds had healed.  It further notes that she was going to physical therapy and would be followed by VA.  

When asked at the July 2011 Board hearing if she was ever told by a doctor that she needed to stay off of her right leg for any period of time, the Veteran responded by stating only that her leg was swollen and she had to keep it elevated and take pain pills.  In specific regard to the required one month period or more of convalescence, the Veteran testified that she had tried to get back to work after two weeks and made inquiries to her doctor at that time.  However, she explained that her employer required a work packet before she could return to work and that this had taken her doctor over two weeks to return to her.    

Regarding the second alternate criterion requiring severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, the Board notes that such residuals are not supported by the weight of evidence in this case.  This is despite the Veteran's assertions in the October 2008 notice of disagreement that she had severe post-operative residuals of incompletely healed surgical wounds.  As noted, the April 2008 follow-up record approximately one week after the Veteran's surgery shows that the wounds had healed and that she was doing quite well.  There are no other follow-up records that refute this.  Moreover, a VA examination conducted approximately three months later, in July 2008, shows that there was no evidence of reduced range of motion or any obvious laxity or subluxation in the right knee, though there was some a tendency for the knee to buckle.  Although records show that the Veteran suffered a dental issue stemming from the surgery, namely, the loss of a tooth which required follow-up with a dental provider, this does not constitute severe post-operative residuals.  

There is also a letter dated in October 2008 from a VA physician who reported that the Veteran was under his care for "medical conditions" and was at that point not able to return to work due to efforts to regulate her medication.  There is no specific mention in this letter of the Veteran's right knee surgery in April 2008 or of the necessity of convalescence related to such surgery.  

Finally, as to the third alternate criteria for immobilization by cast, without surgery, of one major joint or more, this is not applicable in this case.  

To reiterate, the pertinent regulation explicitly requires that the need for convalescence be established by the record of hospital discharge or outpatient care following which such convalescence was required, or that treatment records otherwise meet the regulatory requirements.  As is explained above, there is no such medical record of the need for convalescent care from the date of the April 2008 right knee arthroscopic surgery and beyond.  

As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply and the claim for entitlement to a temporary total rating based on need for convalescence following right knee arthroscopic surgery in April 2008 must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.30.


III.  Rating in Excess of 10 Percent for Right Knee Disability Prior to 
April 1, 2013

Pertinent Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 112, 126-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Degenerative and traumatic arthritis, established by X-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014). If the limitation of motion of the involved joint(s) is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

The Board notes that the terms "moderate" and "marked" in the criteria are not defined in the rating schedule. Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just. 38 C.F.R. § 4.6. 

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.

Normal range of motion of the knee motion is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Instability of the knee is rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Knee disabilities may also be rated under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2014). Under Diagnostic Code 5256, ratings of up to 60 percent are available for ankylosis of the knee.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage. Under Diagnostic Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability. If there is nonunion of the tibia and fibula, with loose motion requiring a brace, a 40 percent rating is assigned.  Finally, Diagnostic Code 5263 provides a single 10 percent rating for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998). 

The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..."  VAOPGCPREC 23-97. 

The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X- ray findings and limitation of motion, limitation of motion under Code 5260 or Code 5261 need not be compensable but must at least meet the criteria for a zero percent rating. 

VA's General Counsel further explained that, if a veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id. 

Replacement of the knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30. 

Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity. With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.

Discussion

The service-connected right knee disability has been rated 10 percent disabling under Codes 5260-5010 from April 15, 2008 (date of claim for an increase) to February 22, 2012 (date of the right total knee replacement).  Thereafter, a temporary total rating was assigned under Code 5055 beginning on February 22, 2012, to April 1, 2013, when a 30 percent rating was assigned.  38 C.F.R. § 4.71a.  As noted, the latter issue of entitlement to a rating greater than 30 percent from April 1, 2013, is being remanded below.

Considering the evidence of record in light of the above-noted criteria, the Board finds that the Veteran's right knee disability prior to April 1, 2013, is appropriately rated as 10 percent disabling under the limitation of motion codes (Code 5260) and does not warrant a higher evaluation, even when functional loss is considered due to symptoms such as pain.  Various VA outpatient records, as well as pertinent examination reports and the Veteran's August 2011 hearing testimony reflect her complaints of right knee pain.  Thus, while there is no disputing that her symptoms prior to February 22, 2012, include pain, as well as swelling and stiffness, these symptoms when considered with the range of motion findings do not approximate a higher than 10 percent rating.  Range of motion findings include flexion to 110 degrees at the July 2008 VA examination, and 80 degrees at the March 2009 VA examination reduced to 70 degrees after repetitive motion.  A higher than 10 percent evaluation for these reduced ranges of motion with pain is simply not warranted when considering that a higher rating to 20 percent requires flexion limited to 30 degrees.  That is, nothing in the lay or medical evidence suggests the functional equivalent of limitation of flexion to 30 degrees.  Additional findings in July 2008 revealed no objective evidence of right knee swelling, warmth or tenderness.  Also noteworthy is a January 2009 VA primary care record that diagnosed the Veteran as having bilateral patella chondritis and noted that there was no evidence of any reduced range of motion.

Thus, the fact that some limitation of flexion is shown, together with the Veteran's complaints of continued pain, swelling and stiffness, and objective evidence of pain on repetitive motion, leads the Board to find that the level of impairment resulting from the Veteran's right knee disability is comparable to painful motion of the right knee, for which a 10 percent evaluation has been appropriately assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 
 
The Board has also considered the VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004, where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  This, however, does not apply to the Veteran's case given that she has not demonstrated any limitation of motion on extension.  Rather, she demonstrated normal extension of 0 degrees at both the July 2008 and March 2009 VA examinations.  See 38 C.F.R. § 4.71a, Plate I.  

Regarding Code 5258, the Board observes that the Veteran does not have dislocation of semi-lunar cartilage nor is an analogous rating warranted under this code.  Accordingly, the Board finds that the evidence does not meet the criteria under Code 5258 for a compensable rating.  38 C.F.R. § 4.71a.

Also, in the absence of evidence of disability comparable to ankylosis or impairment of the tibia or fibula, Diagnostic Codes 5256 or 5262, respectively, are not applicable.

Notwithstanding the above determination, the Board finds that the evidence is in equipoise regarding assigning a separate rating under Code 5257 for recurrent right knee subluxation or lateral instability.  In this regard, the Veteran testified in March 2011 that she experiences right knee instability and uses a cane at times.  She also said she holds onto a cart in a store for stability.  She is competent to report on her symptoms.  Interestingly, findings at the July 2008 VA examination were negative for right knee instability, and a VA primary care record in January 2009 shows that there was no obvious laxity or subluxation.  However, the medical care provider in January 2009, a nurse practitioner, went on to note that there was a tendency of buckling of the knees making them somewhat unstable.  Thus, by resolving reasonable doubt in the Veteran's favor, the Board finds she meets the criteria under Code 5257 for a separate, compensable, rating under this code for right knee instability.  The severity of instability is determined to be slight.  This is in consideration of the fact that the Veteran only uses an assistive device (cane) on occasion and the negative objective findings for instability in July 2008.  38 C.F.R. § 4.71a. VAOPGCPREC 9-98.

In sum, the preponderance of the evidence is against the claim for a rating higher than 10 percent under the limitation of motion codes for the Veteran's service-connected right knee disability for the period prior to April 1, 2013 (excluding the period of a 100 percent temporary total rating assigned under 38 C.F.R. § 4.30 from February 22, 2012 to April 1, 2013).  Also, the evidence supports a separate, 10 percent, rating for right knee instability under Code 5057 for the same period.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, in addition to the right knee evaluation discussed herein, the Veteran is also assigned a 70 percent evaluation for anxiety disorder, a 60 percent evaluation for left knee replacement, a 30 percent for left knee total replacement, a 10 percent evaluation for left knee disability, a 10 percent evaluation for bilateral foot disability, a 10 percent for left foot neuropathy, and non-compensable evaluations for left knee replacement, right knee replacement, and status-post revisited left knee replacement.  The Veteran has at no time during the period under consideration indicated that she believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect her symptomatology.  Further, the Veteran has at no point during the current appeal indicated that her service-connected right knee disability results in further disability when looked at in combination with these other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's right knee disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).



ORDER

Entitlement to a temporary total rating based on surgical treatment necessitating convalescence following right knee arthroscopy in April 2008 is denied.

Entitlement to a disability rating greater than 10 percent for right knee total replacement (formerly degenerative joint disease of the right knee postoperative) for the period prior to April 1, 2013 (excluding the period of a 100 percent temporary total rating assigned under 38 C.F.R. § 4.30 from February 22, 2012 to April 1, 2013) under the limitation of motion codes is denied.

Entitlement to a separate, 10 percent, rating for right knee total replacement (formerly degenerative joint disease of the right knee postoperative), prior to April 22, 2013 (excluding the period of a 100 percent temporary total rating assigned under 38 C.F.R. § 4.30 from February 22, 2012 to April 1, 2013) for right knee instability is granted.


REMAND

Rating in Excess of 30 Percent for Right Knee Disability from
April 1, 2013

An April 2014 VA treatment record located in the Veteran's VBMS folder shows that she was doing well with respect to her right knee until a motor vehicle accident.  Also, an October 2014 VA examination report shows that the Veteran declined examination of her right knee as she was still recovering from recent right knee arthroscopic surgery.  In light of this evidence, an attempt must be made to obtain all outstanding relevant medical evidence, to include the right knee treatment records related to the motor vehicle accident and the right knee arthroscopic surgical records.  38 U.S.C.A. § 5103A(b).  

Also, the Veteran should be afforded a new VA examination in order to assess the current severity of her service-connected right knee disability.  In this regard, a medical opinion should be requested that differentiates between the effects of the Veteran's service-connected right knee condition from any non-service connected right knee condition, if possible.  38 U.S.C.A. § 5103A(d); see also Mittleider v. West, 11 Vet. App. 181 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she identify all VA and private medical treatment providers that may have records relevant to this claim that are not already of record, to include treatment related to a recent motor vehicle accident and right knee arthroscopic surgery.  All development efforts must be in writing and associated with the claims file.

2.  Upon receipt of all additional records and association of these records with the claims file, schedule a VA orthopedic examination in order to reassess the severity of the Veteran's service-connected right knee disability.  Range of motion measurements must be provided.  All symptoms must be described in detail; the examiner in this regard must identify any objective evidence of pain or functional loss due to pain associated with this service-connected disability.  The examiner must comment on the extent the right knee pain limits the Veteran's functional ability.  The examiner must also determine whether, and to what extent, the knee exhibits weakened movement, premature or excess fatigability, or incoordination, including in terms of the effect these symptoms (and the pain, if shown) have on the Veteran's range of motion, including during prolong or repetitive use of her knees or when her symptoms are most problematic ("flare ups").  

In addition, the examiner should be asked to distinguish the symptomatology associated with the Veteran's service-connected right knee total replacement (formerly degenerative joint disease of the right knee postoperative), from symptomatology associated with any nonservice-connected right knee condition, if possible.

A rationale for any opinion offered should be provided.

3.  Thereafter, readjudicate the issue of entitlement to a disability rating greater than 30 percent for right knee total replacement (formerly degenerative joint disease of the right knee postoperative), from April 1, 2013.  If the benefit sought remains denied, issue a Supplemental Statement of the Case (SSOC) and provide the Veteran and her representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


